GOLDMAN, SACHS & CO. | 85 BROAD STREET | NEW YORK, NEW YORK 10004 | TEL:
212-902-1000

Opening Transaction

         
 
  Rohm and Haas Company
 
  100 Independence Mall West
To:
  Philadelphia, PA 19106
A/C:
    028702637  
From:
  Goldman, Sachs & Co.
Re:
  Uncollared Accelerated Stock Buyback
Ref. No:
  As provided in the Supplemental Confirmation
Date:
  [September 10th, 2007]

This master confirmation (this “Master Confirmation”), dated as of
[September 10th, 2007] is intended to set forth certain terms and provisions of
certain Transactions (each, a “Transaction”) entered into from time to time
between Goldman, Sachs & Co. (“GS&Co.”) and Rohm and Haas Company
(“Counterparty”). This Master Confirmation, taken alone, is neither a commitment
by either party to enter into any Transaction nor evidence of a Transaction. The
additional terms of any particular Transaction shall be set forth in a
Supplemental Confirmation in the form of Schedule A hereto (a “Supplemental
Confirmation”), which shall reference this Master Confirmation and supplement,
form a part of, and be subject to this Master Confirmation. This Master
Confirmation and each Supplemental Confirmation together shall constitute a
“Confirmation” as referred to in the Agreement specified below.

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc., are incorporated into this Master
Confirmation. This Master Confirmation and each Supplemental Confirmation
evidence a complete binding agreement between Counterparty and GS&Co. as to the
subject matter and terms of each Transaction to which this Master Confirmation
and such Supplemental Confirmation relate and shall supersede all prior or
contemporaneous written or oral communications with respect thereto.

This Master Confirmation and each Supplemental Confirmation supplement, form a
part of, and are subject to an agreement in the form of the 1992 ISDA Master
Agreement (Multicurrency-Cross Border) (the “Agreement”) as if GS&Co. and
Counterparty had executed the Agreement on the date of this Master Confirmation
(but without any Schedule except for (i) the election of Loss and Second Method,
New York law (without regard to the conflicts of law principles) as the
governing law and US Dollars (“USD”) as the Termination Currency, (ii) the
election that subparagraph (ii) of Section 2(c) will not apply to the
Transactions, (iii) the replacement of the word “third” in the last line of
Section 5(a)(i) with the word “first” and (iv) the election that the “Cross
Default” provisions of Section 5(a)(vi) shall apply to Counterparty and GS&Co.,
with a “Threshold Amount” of USD 50 million and with an amendment of
Section 5(a)(vi) to delete the phrase “, or becoming capable at such time of
being declared,” in the seventh line thereof).

The Transactions shall be the sole Transactions under the Agreement. If there
exists any ISDA Master Agreement between GS&Co. and Counterparty or any
confirmation or other agreement between GS&Co. and Counterparty pursuant to
which an ISDA Master Agreement is deemed to exist between GS&Co. and
Counterparty, then notwithstanding anything to the contrary in such ISDA Master
Agreement, such confirmation or agreement or any other agreement to which GS&Co.
and Counterparty are parties, the Transactions shall not be considered
Transactions under, or otherwise governed by, such existing or deemed ISDA
Master Agreement.

All provisions contained or incorporated by reference in the Agreement shall
govern this Master Confirmation and each Supplemental Confirmation except as
expressly modified herein or in the related Supplemental Confirmation.

If, in relation to any Transaction to which this Master Confirmation and a
Supplemental Confirmation relate, there is any inconsistency between the
Agreement, this Master Confirmation, any Supplemental Confirmation and the
Equity Definitions, the following will prevail for purposes of such Transaction
in the order of precedence indicated: (i) such Supplemental Confirmation;
(ii) this Master Confirmation; (iii) the Agreement; and (iv) the Equity
Definitions.

1. Each Transaction constitutes a Share Forward Transaction for the purposes of
the Equity Definitions. Set forth below are the terms and conditions that,
together with the terms and conditions set forth in the Supplemental
Confirmation relating to any Transaction, shall govern such Transaction.

     
General Terms:
 

Trade Date:
Buyer:
Seller:
Shares:
Exchange:
Related Exchange(s):
Prepayment\Variable
Obligation:
  For each Transaction, as set forth in the related Supplemental Confirmation.
Counterparty
GS&Co.
Common stock, par value $2.50 per share, of Counterparty (Ticker: ROH)
New York Stock Exchange
All Exchanges.

Applicable
Prepayment Amount:
Prepayment Date:
  For each Transaction, as set forth in the related Supplemental Confirmation.
For each Transaction, as set forth in the related Supplemental Confirmation.



      Counterparty Additional



      Payment Amount: For each Transaction, as set forth in the related
Supplemental Confirmation. Counterparty shall pay to GS&Co. the Counterparty
Additional Payment Amount, if any, on the Counterparty Additional Payment Date.

     
Counterparty Additional
Payment Date:
 
The Prepayment Date.



    Valuation:



      VWAP Price: For any Exchange Business Day, as determined by the
Calculation Agent based on the New York 10b-18 Volume Weighted Average Price per
Share for the regular trading session (including any extensions thereof) of the
Exchange on such Exchange Business Day (without regard to pre-open or after
hours trading outside of such regular trading session for such Exchange Business
Day), as published by Bloomberg at 4:15 p.m. New York time (or 15 minutes
following the end of any extension of the regular trading session) on such
Exchange Business Day, on Bloomberg page “ROH.N <Equity> AQR_SEC” (or any
successor thereto), or if such price is not so reported on such Exchange
Business Day for any reason, as reasonably determined by the Calculation Agent.
For purposes of calculating the VWAP Price, the Calculation Agent will include
only those trades that are reported during the period of time during which
Counterparty could purchase its own shares under Rule 10b-18(b)(2) and are
effected pursuant to the conditions of Rule 10b-18(b)(3), each under the
Exchange Act (as defined herein) (such trades, “Rule 10b-18 eligible
transactions”).



      Forward Price: The average of the VWAP Prices for the Calculation Days in
the Calculation Period, subject to “Valuation Disruption” below.

     
Forward Price
Adjustment Amount:
 
For each Transaction, as set forth in the related Supplemental Confirmation.



      Calculation Period: The period from and including the Calculation Period
Start Date to and including the Termination Date.



      Calculation Period Start Date: For each Transaction, as set forth in the
related Supplemental Confirmation.



      Calculation Day: An Exchange Business Day in the Calculation Period that
is not a Knock-out Day.



      Knock-out Day: An Exchange Business Day in the Calculation Period (i) for
which the VWAP Price exceeds the Knock-out Level and (ii) which is not a
Disrupted Day in full; provided, however, that there may be no more than the
Maximum Knock-out Number of Knock-out Days in the Calculation Period and,
accordingly, once the Maximum Knock-out Number is reached, no more Exchange
Business Days in the Calculation Period shall be Knock-out Days.

     
Knock-out Level:
Maximum
Knock-out Number:
  For each Transaction, as set forth in the related Supplemental Confirmation.

For each Transaction, as set forth in the related Supplemental Confirmation.



      Termination Date: The Scheduled Termination Date; provided that GS&Co.
shall have the right to designate any Exchange Business Day on or after the
First Acceleration Date to be the Termination Date (the “Accelerated Termination
Date”) by delivering notice to Counterparty of such designation prior to
11:59 p.m. New York City time on such Exchange Business Day.



      Scheduled Termination Date: For each Transaction, as set forth in the
related Supplemental Confirmation, subject to postponement as provided in
“Valuation Disruption” below and as postponed by one Scheduled Trading Day for
each Knock-out Day.



      First Acceleration Date: For each Transaction, as set forth in the related
Supplemental Confirmation.



      Valuation Disruption: The definition of “Market Disruption Event” in
Section 6.3(a) of the Equity Definitions is hereby amended by deleting the words
“at any time during the one-hour period that ends at the relevant Valuation
Time, Latest Exercise Time, Knock-in Valuation Time or Knock-out Valuation Time,
as the case may be” and inserting the words “at any time on any Exchange
Business Day during the Calculation Period or Settlement Valuation Period” after
the word “material,” in the third line thereof.

Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the term “Scheduled Closing Time” in the
fourth line thereof.

Notwithstanding anything to the contrary in the Equity Definitions, to the
extent that a Disrupted Day occurs (i) in the Calculation Period, the
Calculation Agent may, in its good faith and commercially reasonable discretion,
postpone the Scheduled Termination Date by no more than such number of Disrupted
Days, or (ii) in the Settlement Valuation Period, the Calculation Agent may
extend the Settlement Valuation Period by no more than such number of Disrupted
Days. If any such Disrupted Day is a Disrupted Day because of a Market
Disruption Event (or a deemed Market Disruption Event as provided herein), the
Calculation Agent shall determine whether (i) such Disrupted Day is a Disrupted
Day in full, in which case the VWAP Price for such Disrupted Day shall not be
included for purposes of determining the Forward Price or the Settlement Price,
as the case may be, or (ii) such Disrupted Day is a Disrupted Day only in part,
in which case the VWAP Price for such Disrupted Day shall be determined by the
Calculation Agent based on Rule 10b-18 eligible transactions in the Shares on
such Disrupted Day effected before the relevant Market Disruption Event occurred
and/or after the relevant Market Disruption Event ended, and the weighting of
the VWAP Price for the relevant Exchange Business Days during the Calculation
Period or the Settlement Valuation Period, as the case may be, shall be adjusted
in a commercially reasonable manner by the Calculation Agent for purposes of
determining the Forward Price or the Settlement Price, as the case may be, with
such adjustments based on, among other factors, the duration of any Market
Disruption Event and the volume, historical trading patterns and price of the
Shares.

If a Disrupted Day occurs during the Calculation Period or the Settlement
Valuation Period, as the case may be, and each of the nine immediately following
Scheduled Trading Days is a Disrupted Day, then the Calculation Agent, in its
good faith and commercially reasonable discretion, may deem such ninth Scheduled
Trading Day to be an Exchange Business Day that is not a Disrupted Day and
determine the VWAP Price for such ninth Scheduled Trading Day using its good
faith estimate of the value of the Shares on such ninth Scheduled Trading Day
based on the volume, historical trading patterns and price of the Shares and
such other factors as it deems appropriate.



    Settlement Terms:



      Settlement Procedures: If the Number of Shares to be Delivered is
positive, Physical Settlement shall be applicable. If the Number of Shares to be
Delivered is negative, then the Counterparty Settlement Provisions in Annex A
shall apply.



      Physical Settlement: Applicable to GS&Co.; provided that GS&Co. does not,
and shall not, make the agreement or the representations set forth in
Section 9.11 of the Equity Definitions related to the restrictions imposed by
applicable securities laws with respect to any Shares delivered by GS&Co. to
Counterparty under any Transaction.



      Number of Shares



      to be Delivered: A number of Shares equal to (x)(a) the Prepayment Amount
divided by (b)(i) the Forward Price minus (ii) the Forward Price Adjustment
Amount minus (y) the number of Initial Shares.



      Excess Dividend Amount: For the avoidance of doubt, all references to the
Excess Dividend Amount shall be deleted from Section 9.2(a)(iii) of the Equity
Definitions.



      Settlement Date: The date that is one Settlement Cycle immediately
following the Termination Date.



      Settlement Currency: USD



      Initial Share Delivery: GS&Co. shall deliver a number of Shares equal to
the Initial Shares to Counterparty on the Initial Share Delivery Date in
accordance with Section 9.4 of the Equity Definitions, with the Initial Share
Delivery Date deemed to be a “Settlement Date” for purposes of such Section 9.4.

     
Initial Share Delivery Date:
  For each Transaction, as set forth in the related Supplemental Confirmation.
Initial Shares:
  For each Transaction, as set forth in the related Supplemental Confirmation.

Share Adjustments:



      Potential Adjustment Event: Notwithstanding anything to the contrary in
Section 11.2(e) of the Equity Definitions, (i) an Extraordinary Dividend shall
not constitute a Potential Adjustment Event and (ii) Section 11.2(e)(v) of the
Equity Definitions is hereby amended by inserting “(other than at or below
current market value and other than pursuant to any Transaction under this
Master Confirmation)” after the word “Issuer.”

It shall constitute an additional Potential Adjustment Event if the Scheduled
Termination Date for any Transaction is postponed pursuant to “Valuation
Disruption” above to the extent that such postponement would cause GS&Co. to
incur increased costs to hedge such Transaction, in which case the Calculation
Agent may, in its commercially reasonable discretion, adjust any relevant terms
of such Transaction as necessary to preserve as nearly as practicable the fair
value of such Transaction to GS&Co. prior to such postponement.



      Extraordinary Dividend: For any calendar quarter occurring (in whole or in
part) during the period from and including the Calculation Period Start Date to
and including the Termination Date, any dividend or distribution on the Shares
with an ex-dividend date occurring during such calendar quarter (other than any
dividend or distribution of the type described in Section 11.2(e)(i) or
Section 11.2(e)(ii)(A) or (B) of the Equity Definitions) (a “Dividend”) the
amount or value of which (as determined by the Calculation Agent), when
aggregated with the amount or value (as determined by the Calculation Agent) of
any and all previous Dividends with ex-dividend dates occurring in the same
calendar quarter, exceeds the Ordinary Dividend Amount.

      Ordinary Dividend Amount:For each Transaction, as set forth in the related
Supplemental Confirmation

Method of Adjustment:Calculation Agent Adjustment
Extraordinary Events:
 


Consequences of
Merger Events:
 

(a)Share-for-Share: Modified Calculation Agent Adjustment

(b)Share-for-Other:
(c)Share-for-Combined:
Determining Party:
  Cancellation and Payment
Component Adjustment
GS&Co.

Tender Offer: Applicable; provided that Sections 12.3(a) and 12.3(d) of the
Equity Definitions shall each be amended by replacing each occurrence of the
words “Tender Offer Date” by “Announcement Date” and Section 12.1(l)(ii) of the
Equity Definitions shall be amended by replacing the words “that leads to the
Tender Offer” by “that, if consummated, would lead to a Tender Offer.”

Consequences of

Tender Offers:

     
(a)
(b)Share-for-Other:
(c)Share-for-Combined:
Determining Party:
  Share-for-Share:Modified Calculation Agent Adjustment.
Modified Calculation Agent Adjustment.
Modified Calculation Agent Adjustment.
GS&Co.

provided that, without limiting the generality of clause (ii) of Section 12.3(d)
of the Equity Definitions, if, for any of clauses (a) through (c) above, GS&Co.
concludes, in its sole discretion, (i) that it is appropriate with respect to
any legal, regulatory or self-regulatory requirements or related policies and
procedures (whether or not such requirements, policies or procedures are imposed
by law or have been voluntarily adopted generally by GS&Co.) to cancel any
Transaction or (ii) based on advice of counsel, that it is no longer advisable
to hedge any Transaction in the manner contemplated on the Trade Date for such
Transaction, then, in each case, Cancellation and Payment, shall apply to such
Transaction.



      Nationalization,



      Insolvency or Delisting: Cancellation and Payment; provided that in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
shall also constitute a Delisting if the Exchange is located in the United
States and the Shares are not immediately re-listed, re-traded or re-quoted on
any of the New York Stock Exchange, the American Stock Exchange, The NASDAQ
Global Select Market or The NASDAQ Global Market (or their respective
successors); if the Shares are immediately re-listed, re-traded or re-quoted on
any such exchange or quotation system, such exchange or quotation system shall
be deemed to be the Exchange.

Additional Disruption Events:



  (a)   Change in Law: Applicable, except that clause (Y) of Section 12.9(a)(ii)
of the Equity Definitions shall be deleted.

         
(b)
(c)
  Failure to Deliver:
Insolvency Filing:   Applicable
Applicable



  (d)   Loss of Stock Borrow: Applicable; provided that Sections 12.9(a)(vii)
and 12.9(b)(iv) of the Equity Definitions shall be amended by deleting the words
“at a rate equal to or less than the Maximum Stock Loan Rate” and replacing them
with “at a rate of return on the cash collateral for the relevant stock borrow
(which, for the avoidance of doubt, is expected to be stated as a floating rate
minus a spread representing stock borrow costs) equal to or greater than zero”.

     
Hedging Party:GS&Co.
Determining Party:GS&Co.
 

Additional Termination Event(s):Notwithstanding anything to
the contrary in the Equity Definitions, if, as a result of
an Extraordinary Event, any Transaction would be cancelled
or terminated (whether in whole or in part) pursuant to
Article 12 of the Equity Definitions, an Additional
Termination Event (with such terminated Transaction(s) (or
portions thereof) being the Affected Transaction(s) and
Counterparty being the sole Affected Party and the Early
Termination Date being the date on which such Transaction(s)
would be cancelled or terminated pursuant to Article 12 of
the Equity Definitions) shall be deemed to occur, and, in

lieu of Sections 12.7, 12.8 and 12.9 of the Equity
 
Definitions, Section 6 of the Agreement shall apply to such

Affected Transaction(s).
 
The declaration by the Issuer of any Extraordinary Dividend,
the ex-dividend date for which occurs or is scheduled to
occur during the Calculation Period, will constitute an
Additional Termination Event, with Counterparty as the sole
Affected Party and all Transactions hereunder as the

Affected Transactions.
Non-Reliance/Agreements and
Acknowledgements Regarding
Hedging Activities/Additional
Acknowledgements:
 



Applicable



      Transfer: Notwithstanding anything to the contrary in the Agreement,
GS&Co. may assign, transfer and set over all rights, title and interest, powers,
privileges and remedies of GS&Co. under any Transaction, in whole or in part, to
an affiliate of GS&Co. whose obligations are guaranteed by The Goldman Sachs
Group, Inc. without the consent of Counterparty; provided that Counterparty will
not, as a result of such transfer, be required to (i) pay to the transferee an
amount greater than the amount that it would have been required to pay to GS&Co.
in the absence of such transfer and (ii) receive from the transferee an amount
less than the amount that Counterparty would have received from GS&Co. in the
absence of such transfer.

          GS&Co. Payment Instructions:   Chase Manhattan Bank New York     For
A/C Goldman, Sachs & Co.
 
  A/C #930-1-011483
ABA: 021-000021  


Counterparty’s Contact Details
 
 
for Purpose of Giving Notice:   To be provided by Counterparty
GS&Co.’s Contact Details for
Purpose of Giving Notice:
 
Telephone No.:
Facsimile No.:  
(212) 902-8996
(212) 902-0112

Attention: Equity Operations: Options and Derivatives

                 
 
          With a copy to:  

 
          Tracey McCabe  
            Equity Capital Markets             One New York Plaza            
New York, NY 10004
2.
  Calculation Agent.   GS&Co.   Telephone No.:
Facsimile No.:

  (212) 357-0428
(212) 902-3000



3. Additional Mutual Representations, Warranties and Covenants of Each Party. In
addition to the representations, warranties and covenants in the Agreement, each
party represents, warrants and covenants to the other party that:

(a) Eligible Contract Participant. It is an “eligible contract participant”, as
defined in the U.S. Commodity Exchange Act (as amended), and is entering into
each Transaction hereunder as principal and not for the benefit of any third
party.

(b) Accredited Investor. Each party acknowledges that the offer and sale of each
Transaction to it is intended to be exempt from registration under the
Securities Act of 1933, as amended (the “Securities Act”), by virtue of
Section 4(2) thereof. Accordingly, each party represents and warrants to the
other that (i) it has the financial ability to bear the economic risk of its
investment in each Transaction and is able to bear a total loss of its
investment, (ii) it is an “accredited investor” as that term is defined under
Regulation D under the Securities Act and (iii) the disposition of each
Transaction is restricted under this Master Confirmation, the Securities Act and
state securities laws.

4. Additional Representations, Warranties and Covenants of Counterparty. In
addition to the representations, warranties and covenants in the Agreement,
Counterparty represents, warrants and covenants to GS&Co. that:

(a) The purchase or writing of each Transaction and the transactions
contemplated hereby will not violate Rule 13e-1 or Rule 13e-4 under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”).

(b) It is not entering into any Transaction (i) on the basis of, and is not
aware of, any material non-public information with respect to the Shares,
(ii) in anticipation of, in connection with, or to facilitate, a distribution of
its securities, a self tender offer or a third-party tender offer or (iii) to
create actual or apparent trading activity in the Shares (or any security
convertible into or exchangeable for the Shares) or to raise or depress or
otherwise manipulate the price of the Shares (or any security convertible into
or exchangeable for the Shares) for the purpose of inducing the purchase or sale
of such securities by others.

(c) Each Transaction is being entered into pursuant to a publicly disclosed
Share buy-back program and its Board of Directors has approved the use of
derivatives to effect the Share buy-back program.

(d) Without limiting the generality of Section 13.1 of the Equity Definitions,
it acknowledges that neither GS&Co. nor any of its affiliates is making any
representations or warranties or taking any position or expressing any view with
respect to the treatment of any Transaction under any accounting standards
including FASB Statements 128, 133 as amended, or 149, 150, EITF 00-19, 01-6 or
EITF 03-6 (or any successor issue statements) or under the Financial Accounting
Standards Board’s Liabilities & Equity Project.

(e) As of (i) the date hereof and (ii) the Trade Date for each Transaction
hereunder, Counterparty is in compliance with its reporting obligations under
the Exchange Act and it is not aware of any information that would result in it
being required then or in the future to restate or amend any of its filings made
pursuant to such reporting obligations.

(f) Counterparty is aware of its reporting obligations under Regulation S-K
and/or Regulation S-B under the Exchange Act, as applicable.

(g) The shares are not, and Counterparty will not cause the Shares to be,
subject to a “restricted period” (as defined in Regulation M promulgated under
the Exchange Act) at any time during any Regulation M Period (as defined below)
for any Transaction unless Counterparty has provided written notice to GS&Co. of
such restricted period not later than the Scheduled Trading Day immediately
preceding the first day of such “restricted period”; Counterparty acknowledges
that any such notice may cause a Disrupted Day to occur pursuant to Section 5
below; accordingly, Counterparty acknowledges that its delivery of such notice
must comply with the standards set forth in Section 6 below; “Regulation M
Period” means, for any Transaction, the period commencing on the Calculation
Period Start Date for such Transaction and ending on the last day of the
Relevant Period (as defined below) for such Transaction, or such earlier day as
elected by GS&Co. and communicated to Counterparty on such day. “Relevant
Period” means, for any Transaction, the period commencing on the Calculation
Period Start Date for such Transaction and ending on the earlier of (i) the last
Additional Relevant Day (as specified in the related Supplemental Confirmation)
for such Transaction (or, if later, the First Acceleration Date without regard
to any acceleration thereof pursuant to “Special Provisions Relating to Friendly
Transaction Announcements” below) and (ii) the Scheduled Termination Date for
such Transaction.

(h) As of the Trade Date, the Prepayment Date, the Initial Share Delivery Date,
the Settlement Date and the date of any Second Settlement for each Transaction,
Counterparty is not “insolvent” (as such term is defined under Section 101(32)
of the U.S. Bankruptcy Code (Title 11 of the United States Code) (the
“Bankruptcy Code”)) and Counterparty would be able to purchase a number of
Shares with a value equal to the Prepayment Amount in compliance with the laws
of the jurisdiction of Counterparty’s incorporation.

(i) Counterparty is not and, after giving effect to any Transaction, will not
be, required to register as an “investment company” as such term is defined in
the Investment Company Act of 1940, as amended.

(j) Counterparty has not and, during the Relevant Period or, if applicable, the
Settlement Valuation Period for any Transaction, will not enter into agreements
similar to the Transactions described herein where any initial hedge period,
calculation period, relevant period or settlement valuation period (each however
defined) in such other transaction overlaps or is reasonably likely to overlap
at any time with any Relevant Period or, if applicable, any Settlement Valuation
Period under this Master Confirmation. In the event that the initial hedge
period, relevant period, calculation period or settlement valuation period in
any other similar transaction overlaps with any Relevant Period or, if
applicable, Settlement Valuation Period under this Master Confirmation as a
result of any postponement of the Termination Date or extension of the
Settlement Valuation Period pursuant to “Valuation Disruption” above,
Counterparty shall use reasonable efforts to amend such transaction to avoid any
such overlap.

5. Regulatory Disruption. In the event that GS&Co. concludes, in its sole
discretion, that it is appropriate with respect to any legal, regulatory or
self-regulatory requirements or related policies and procedures (whether or not
such requirements, policies or procedures are imposed by law or have been
voluntarily adopted by GS&Co.), for it to refrain from purchasing Shares on any
Scheduled Trading Day during the Calculation Period or, if applicable, the
Settlement Valuation Period, GS&Co. may by written notice to Counterparty elect
to deem that a Market Disruption Event has occurred on such Scheduled Trading
Day. The notice shall not specify, and GS&Co. shall not otherwise communicate to
Counterparty, the reason for GS&Co.’s election.

6. 10b5-1 Plan. Counterparty represents, warrants and covenants to GS&Co. that:

(a) Counterparty is entering into this Master Confirmation and each Transaction
hereunder in good faith and not as part of a plan or scheme to evade the
prohibitions of Rule 10b5-1 under the Exchange Act (“Rule 10b5-1”) or any other
antifraud or anti-manipulation provisions of the federal or applicable state
securities laws and it has not entered into or altered and will not enter into
or alter any corresponding or hedging transaction or position with respect to
the Shares. Counterparty acknowledges that it is the intent of the parties that
each Transaction entered into under this Master Confirmation comply with the
requirements of paragraphs (c)(1)(i)(A) and (B) of Rule 10b5-1 and each
Transaction entered into under this Master Confirmation shall be interpreted to
comply with the requirements of Rule 10b5-1(c).

(b) Counterparty will not seek to control or influence GS&Co.’s decision to make
any “purchases or sales” (within the meaning of Rule 10b5-1(c)(1)(i)(B)(3))
under any Transaction entered into under this Master Confirmation, including,
without limitation, GS&Co.’s decision to enter into any hedging transactions.
Counterparty represents and warrants that it has consulted with its own advisors
as to the legal aspects of its adoption and implementation of this Master
Confirmation and each Supplemental Confirmation under Rule 10b5-1.

(c) Counterparty acknowledges and agrees that any amendment, modification or
waiver of this Master Confirmation or the relevant Supplemental Confirmation
must be effected in accordance with the requirements for the amendment of a
“plan” within the meaning of Rule 10b5-1(c). Without limiting the generality of
the foregoing, any such amendment, modification or waiver shall be made in good
faith and not as part of a plan or scheme to evade the prohibitions of
Rule 10b-5, and no such amendment, modification or waiver shall be made at any
time at which Counterparty or any officer, director, manager or similar person
of Counterparty is aware of any material non-public information regarding
Counterparty or the Shares.

7. Purchases.

(a) Counterparty (or any “affiliated purchaser” as defined in Rule 10b-18 under
the Exchange Act (“Rule 10b-18”)) shall not, without the prior written consent
of GS&Co., directly or indirectly purchase any Shares (including by means of a
derivative instrument), listed contracts on the Shares or securities that are
convertible into, or exchangeable or exercisable for Shares (including, without
limitation, any Rule 10b-18 purchases of blocks (as defined in Rule 10b-18))
during any Relevant Period or, if applicable, Settlement Valuation Period,
except through GS&Co.

(b) In connection with any Transaction hereunder, GS&Co. shall not, prior to the
Actual Termination Date (as defined below) for such Transaction, effect any
block purchase of Shares (other than a block purchase effected in respect of
dynamic adjustments to GS&Co.’s hedge in connection with optionality embedded in
such Transaction) on any Exchange Business Day if the amount of such block
together with all other purchases effected by GS&Co. in respect of such
Transaction (other than any purchases in respect of such dynamic hedging
activity) would exceed 25% of the ADTV (as defined in Rule 10b-18) for the
Shares on such Exchange Business Day.

8. Special Provisions for Merger Transactions. Notwithstanding anything to the
contrary herein or in the Equity Definitions:

(a) Counterparty agrees that it:

(i) will not during the period commencing on the Trade Date through the end of
the Relevant Period for any Transaction make, or permit to be made, any public
announcement (as defined in Rule 165(f) under the Securities Act) of any Merger
Transaction or potential Merger Transaction unless such public announcement is
made prior to the opening or after the close of the regular trading session on
the Exchange for the Shares;

(ii) shall promptly (but in any event prior to the next opening of the regular
trading session on the Exchange) notify GS&Co. following any such announcement
that such announcement has been made; and

(iii) shall promptly (but in any event prior to the next opening of the regular
trading session on the Exchange) provide GS&Co. with written notice specifying
(i) Counterparty’s average daily Rule 10b-18 Purchases (as defined in
Rule 10b-18) during the three full calendar months immediately preceding the
announcement date that were not effected through GS&Co. or its affiliates and
(ii) the number of Shares purchased pursuant to the proviso in Rule 10b-18(b)(4)
under the Exchange Act for the three full calendar months preceding the
announcement date. Such written notice shall be deemed to be a certification by
Counterparty to GS&Co. that such information is true and correct. In addition,
Counterparty shall promptly notify GS&Co. of the earlier to occur of the
completion of such transaction and the completion of the vote by target
shareholders. Counterparty acknowledges that any such notice may cause the terms
of any Transaction to be adjusted; accordingly, Counterparty acknowledges that
its delivery of such notice must comply with the standards set forth in
Section 6 above.

(b) In the event of the public announcement of a Merger Transaction or potential
Merger Transaction, GS&Co. in its sole discretion may (i) make adjustments to
the terms of any Transaction, including, without limitation, the Termination
Date or the Forward Price Adjustment Amount, and/or suspend the Calculation
Period and/or any Settlement Valuation Period or (ii) treat the occurrence of
the public announcement of a Merger Transaction or potential Merger Transaction
as an Additional Termination Event with Counterparty as the sole Affected Party
and the Transactions hereunder as the Affected Transactions and with the amount
under Section 6(e) of the Agreement determined taking into account the fact that
the Calculation Period or Settlement Valuation Period, as the case may be, had
fewer Scheduled Trading Days than originally anticipated.

“Merger Transaction” means any merger, acquisition or similar transaction
involving a recapitalization as contemplated by Rule 10b-18(a)(13)(iv) under the
Exchange Act.

9. Special Provisions for Friendly Transaction Announcements. (a) If a Friendly
Transaction Announcement occurs on or prior to the Settlement Date for any
Transaction, then the Number of Shares to be Delivered for such Transaction
shall be determined as if clause (x)(b)(ii) of the definition thereof were
replaced with “(b)(ii) the Prorated Forward Price Adjustment Amount.” If a
Friendly Transaction Announcement occurs after the Trade Date, but prior to the
First Acceleration Date of any Transaction, the First Acceleration Date shall be
the date of such Friendly Transaction Announcement. If a Friendly Transaction
Announcement occurs after the Settlement Date for any Transaction or any earlier
date of termination or cancellation of such Transaction pursuant to Section 6 of
the Agreement or Article 12 of the Equity Definitions, then a second settlement
of such Transaction (a “Second Settlement”) shall occur (notwithstanding such
earlier termination or cancellation) with a Number of Shares to be Delivered
equal to the lesser of (i) zero and (ii) (x) the Number of Shares to be
Delivered determined pursuant to the first sentence of this paragraph as if such
Friendly Transaction Announcement occurred prior to such Settlement Date minus
(y) the Number of Shares to be Delivered determined pursuant to Section 1 of
this Confirmation. If the Number of Shares to be Delivered for any settlement of
any Transaction is a negative number, then the terms of the Counterparty
Settlement Provisions in Annex A shall apply. Notwithstanding the foregoing, in
the case of a Second Settlement occurring after such an early termination or
cancellation, in lieu of a Number of Shares to be Delivered being determined as
described above, a Forward Cash Settlement Amount will be determined as provided
in Annex A.

(b) “Friendly Transaction Announcement” means (i) an Acquisition Transaction
Announcement by Counterparty or its board of directors prior to the last day of
the Relevant Period or any earlier date of termination or cancellation of the
relevant Transaction pursuant to Section 6 of the Agreement or Article 12 of the
Equity Definitions (such date, the “Actual Termination Date”), (ii) an
announcement by Counterparty or its board of directors prior to the date three
months following the Scheduled Termination Date that an Acquisition Transaction
that is the subject of an Acquisition Transaction Announcement occurring prior
to the Actual Termination Date has been approved, agreed to, recommended by or
otherwise consented to by Counterparty or its board of directors, or negotiated
by Counterparty or any authorized representative of Counterparty, or (iii) where
Counterparty or its board of directors has a legal obligation to make a
recommendation to its shareholders prior to the date three months following the
Scheduled Termination Date in respect of any Acquisition Transaction that is the
subject of an Acquisition Transaction Announcement occurring prior to the Actual
Termination Date, the absence of a recommendation that its shareholders reject
such transaction.

“Acquisition Transaction Announcement” means (i) the announcement of an
Acquisition Transaction, (ii) an announcement that Counterparty or any of its
subsidiaries has entered into an agreement, a letter of intent or an
understanding designed to result in an Acquisition Transaction, (iii) the
announcement of the intention to solicit or enter into, or to explore strategic
alternatives or other similar undertaking that may include, an Acquisition
Transaction, or (iv) any other announcement that in the reasonable judgment of
the Calculation Agent would result in an Acquisition Transaction. For the
avoidance of doubt, announcements as used in the definition of Acquisition
Transaction Announcement refer to any public announcement whether made by the
Issuer or a third party.

“Acquisition Transaction” means (i) any Merger Event (for purposes of this
definition the definition of Merger Event shall be read with the references
therein to “100%” being replaced by “25%” and to “50%” by “51%” and without
reference to the clause beginning immediately following the definition of
Reverse Merger therein to the end of such definition) or Tender Offer, or any
other transaction involving the merger of Counterparty with or into any third
party, (ii) the sale or transfer of all or substantially all of the assets of
Counterparty, (iii) a recapitalization, reclassification, binding share exchange
or other similar transaction and (iv) any transaction in which Counterparty or
its board of directors has a legal obligation to make a recommendation to its
shareholders in respect of such transaction (whether pursuant to Rule 14e-2
under the Exchange Act or otherwise).

“Prorated Forward Price Adjustment Amount” means the Forward Price Adjustment
Amount multiplied by the Proration Fraction.

“Proration Fraction” means the fraction (i) the numerator of which is the number
of Scheduled Trading Days during the period commencing on the Calculation Period
Start Date and ending on the date of any Friendly Transaction Announcement (or,
in the case of a Friendly Transaction Announcement of the type described in
clause (ii) or clause (iii) of the definition thereof, the date of the related
Acquisition Transaction Announcement) (inclusive), and (ii) the denominator of
which is the number of Scheduled Trading Days during the period commencing on
the Calculation Period Start Date and ending on the Scheduled Termination Date
(inclusive).



10.   Acknowledgments. (a) The parties hereto intend for:

(i) each Transaction to be a “securities contract” as defined in Section 741(7)
of the Bankruptcy Code, a “swap agreement” as defined in Section 101(53B) of the
Bankruptcy Code and a “forward contract” as defined in Section 101(25) of the
Bankruptcy Code, and the parties hereto to be entitled to the protections
afforded by, among other Sections, Sections 362(b)(6), 362(b)(17), 362(b)(27),
362(o), 546(e), 546(g), 546(j), 555, 556, 560 and 561 of the Bankruptcy Code;

(ii) the Agreement to be a “master netting agreement” as defined in
Section 101(38A) of the Bankruptcy Code;

(iii) a party’s right to liquidate, terminate or accelerate any Transaction, net
out or offset termination values or payment amounts, and to exercise any other
remedies upon the occurrence of any Event of Default or Termination Event under
the Agreement with respect to the other party or any Extraordinary Event that
results in the termination or cancellation of any Transaction to constitute a
“contractual right” (as defined in the Bankruptcy Code); and

(iv) all payments for, under or in connection with each Transaction, all
payments for the Shares (including, for the avoidance of doubt, payment of the
Prepayment Amount) and the transfer of such Shares to constitute “settlement
payments” and “transfers” (as defined in the Bankruptcy Code).

(b) Counterparty acknowledges that:

(i) during the term of any Transaction, GS&Co. and its affiliates may buy or
sell Shares or other securities or buy or sell options or futures contracts or
enter into swaps or other derivative securities in order to establish or adjust
its hedge position with respect to such Transaction;

(ii) GS&Co. and its affiliates may also be active in the market for the Shares
other than in connection with hedging activities in relation to any Transaction;

(iii) GS&Co. shall make its own determination as to whether, when or in what
manner any hedging or market activities in Counterparty’s securities shall be
conducted and shall do so in a manner that it deems appropriate to hedge its
price and market risk with respect to the Forward Price and the VWAP Price;

(iv) any market activities of GS&Co. and its affiliates with respect to the
Shares may affect the market price and volatility of the Shares, as well as the
Forward Price and VWAP Price, each in a manner that may be adverse to
Counterparty; and

(v) each Transaction is a derivatives transaction in which it has granted GS&Co.
an option; GS&Co. may purchase shares for its own account at an average price
that may be greater than, or less than, the price paid by Counterparty under the
terms of the related Transaction.

11. Credit Support Documents. The parties hereto acknowledge that no Transaction
hereunder is secured by any collateral that would otherwise secure the
obligations of Counterparty herein or pursuant to the Agreement.

12. Limitation on Set-off. (a) The parties agree that upon the occurrence of an
Event of Default or Termination Event with respect to a party who is the
Defaulting Party or an Affected Party (“X”), the other party (“Y”) will have the
right (but not be obliged) without prior notice to X or any other person to
set-off or apply any obligation of X owed to Y (or any Affiliate of Y) (whether
or not matured or contingent and whether or not arising under the Agreement, and
regardless of the currency, place of payment or booking office of the
obligation) against any obligation of Y (or any Affiliate of Y) owed to X
(whether or not matured or contingent and whether or not arising under the
Agreement, and regardless of the currency, place of payment or booking office of
the obligation). Y will give notice to the other party of any set-off effected
under this Section 12.

Amounts (or the relevant portion of such amounts) subject to set-off may be
converted by Y into the Termination Currency at the rate of exchange at which
such party would be able, acting in a reasonable manner and in good faith, to
purchase the relevant amount of such currency. If any obligation is
unascertained, Y may in good faith estimate that obligation and set-off in
respect of the estimate, subject to the relevant party accounting to the other
when the obligation is ascertained. Nothing in this Section 12 shall be
effective to create a charge or other security interest. This Section 12 shall
be without prejudice and in addition to any right of set-off, combination of
accounts, lien or other right to which any party is at any time otherwise
entitled (whether by operation of law, contract or otherwise).

(b) Notwithstanding anything to the contrary in the foregoing, GS&Co. agrees not
to set off or net amounts due from Counterparty with respect to any Transaction
against amounts due from GS&Co. to Counterparty with respect to contracts or
instruments that are not Equity Contracts. “Equity Contract” means any
transaction or instrument that does not convey to GS&Co. rights, or the ability
to assert claims, that are senior to the rights and claims of common
stockholders in the event of Counterparty’s bankruptcy.

13. Delivery of Shares. Notwithstanding anything to the contrary herein, GS&Co.
may, by prior notice to Counterparty, satisfy its obligation to deliver any
Shares or other securities on any date due (an “Original Delivery Date”) by
making separate deliveries of Shares or such securities, as the case may be, at
more than one times on or prior to such Original Delivery Date, so long as the
aggregate number of Shares and other securities so delivered on or prior to such
Original Delivery Date is equal to the number required to be delivered on such
Original Delivery Date.

14. Early Termination. In the event that an Early Termination Date (whether as a
result of an Event of Default or a Termination Event) occurs or is designated
with respect to any Transaction (except as a result of a Merger Event in which
the consideration or proceeds to be paid to holders of Shares consists solely of
cash), if either party would owe any amount to the other party pursuant to
Section 6(d)(ii) of the Agreement (any such amount, a “Payment Amount”), then,
in lieu of any payment of such Payment Amount, Counterparty may, no later than
the Early Termination Date or the date on which such Transaction is terminated,
elect to deliver or for GS&Co. to deliver, as the case may be, to the other
party a number of Shares (or, in the case of a Merger Event, a number of units,
each comprising the number or amount of the securities or property that a
hypothetical holder of one Share would receive in such Merger Event (each such
unit, an “Alternative Delivery Unit” and, the securities or property comprising
such unit, “Alternative Delivery Property”)) with a value equal to the Payment
Amount, as determined by the Calculation Agent (and the parties agree that, in
making such determination of value, the Calculation Agent may take into account
a number of factors, including the market price of the Shares or Alternative
Delivery Property on the date of early termination and, if such delivery is made
by GS&Co., the prices at which GS&Co. purchases Shares or Alternative Delivery
Property to fulfill its delivery obligations under this Section 14); provided
that in determining the composition of any Alternative Delivery Unit, if the
relevant Merger Event involves a choice of consideration to be received by
holders, such holder shall be deemed to have elected to receive the maximum
possible amount of cash. If such delivery is made by Counterparty, paragraphs 2
through 7 of Annex A shall apply as if such delivery were a settlement of the
Transaction to which Net Share Settlement applied, the Cash Settlement Payment
Date were the Early Termination Date and the Forward Cash Settlement Amount were
zero (0) minus the Payment Amount owed by Counterparty.

15. Calculations and Payment Date upon Early Termination. The parties
acknowledge and agree that in calculating Loss pursuant to Section 6 of the
Agreement GS&Co. may (but need not) determine losses without reference to actual
losses incurred but based on expected losses assuming a commercially reasonable
(including without limitation with regard to reasonable legal and regulatory
guidelines) risk bid for the purchase of the Shares were used to determine loss
to avoid awaiting the delay associated with closing out any hedge or related
trading position in a commercially reasonable manner prior to or sooner
following the designation of an Early Termination Date. Notwithstanding anything
to the contrary in Section 6(d)(ii) of the Agreement, all amounts calculated as
being due in respect of an Early Termination Date under Section 6(e) of the
Agreement will be payable on the day that notice of the amount payable is
effective; provided that if Counterparty elects to receive Shares or Alternative
Delivery Property in accordance with Section 14, such Shares or Alternative
Delivery Property shall be delivered on a date selected by GS&Co as promptly as
practicable.

16. Delivery of Cash. For the avoidance of doubt, nothing in this Master
Confirmation shall be interpreted as requiring Counterparty to deliver cash in
respect of the settlement of the Transactions contemplated by this Master
Confirmation following payment by Counterparty of the relevant Prepayment Amount
and any relevant Counterparty Additional Payment Amount, except in circumstances
where the required cash settlement thereof is permitted for classification of
the contract as equity by EITF 00-19 as in effect on the relevant Trade Date
(including, without limitation, where Counterparty so elects to deliver cash or
fails timely to elect to deliver Shares or Alternative Delivery Property in
respect of the settlement of such Transactions).

17. Automatic Termination Provisions. Notwithstanding anything to the contrary
in Section 6 of the Agreement, if a Termination Price is specified in any
Supplemental Confirmation, then an Additional Termination Event with
Counterparty as the sole Affected Party and the Transaction to which such
Supplemental Confirmation relates as the Affected Transaction will automatically
occur without any notice or action by GS&Co. or Counterparty if the price of the
Shares on the Exchange at any time falls below such Termination Price. The
Exchange Business Day that the price of the Shares on the Exchange at any time
falls below the Termination Price will be the “Early Termination Date” for
purposes of the Agreement.

18. Claim in Bankruptcy. GS&Co. acknowledges and agrees that this Confirmation
is not intended to convey to it rights with respect to the Transaction that are
senior to the claims of common stockholders in the event of Counterparty’s
bankruptcy.

19. General Obligations Law of New York. With respect to each Transaction,
(i) this Master Confirmation, together with the related Supplemental
Confirmation is a “qualified financial contract”, as such term is defined in
Section 5-701(b)(2) of the General Obligations Law of New York (the “General
Obligations Law”); (ii) such Supplemental Confirmation constitutes a
“confirmation in writing sufficient to indicate that a contract has been made
between the parties” hereto, as set forth in Section 5-701(b)(3)(b) of the
General Obligations Law; and (iii) this Master Confirmation, together with the
related Supplemental Confirmation, constitutes a prior “written contract” as set
forth in Section 5-701(b)(1)(b) of the General Obligations Law, and each party
hereto intends and agrees to be bound by this Master Confirmation and the
related Supplemental Confirmation.

20. Governing Law. The Agreement, this Master Confirmation, each Supplemental
Confirmation and all matters arising in connection with the Agreement, this
Master Confirmation and each Supplemental Confirmation shall be governed by, and
construed and enforced in accordance with, the laws of the State of New York
(without reference to its choice of laws doctrine).

21. Waiver of Jury Trial. Each party waives, to the fullest extent permitted by
applicable law, any right it may have to a trial by jury in respect of any suit,
action or proceeding relating to any Transaction. Each party (i) certifies that
no representative, agent or attorney of the other party has represented,
expressly or otherwise, that such other party would not, in the event of such a
suit, action or proceeding, seek to enforce the foregoing waiver and
(ii) acknowledges that it and the other party have been induced to enter into
each Transaction, as applicable, by, among other things, the mutual waivers and
certifications provided herein.

22. Submission to Jurisdiction. Each party hereby irrevocably and
unconditionally submits for itself and its property in any legal action or
proceeding by the other party against it relating to a Transaction to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the exclusive jurisdiction of the Supreme Court of the State of New
York, sitting in New York County, the courts of the United States of America for
the Southern District of New York, and appellate courts from any thereof.



23.   Offices.

(a) The Office of GS&Co. for each Transaction is: One New York Plaza, New York,
New York 10004.

(b) The Office of Counterparty for each Transaction is: 100 Independence Mall
West, Philadelphia, PA 19106.

24. Counterparts. This Master Confirmation may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Master Confirmation by signing and delivering one
or more counterparts.


1

Counterparty hereby agrees (a) to check this Master Confirmation carefully and
immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by GS&Co.) correctly sets forth the terms of the agreement between
GS&Co. and Counterparty with respect to any particular Transaction to which this
Master Confirmation relates, by manually signing this Master Confirmation or
this page hereof as evidence of agreement to such terms and providing the other
information requested herein and immediately returning an executed copy to
Equity Derivatives Documentation Department, Facsimile No. 212-428-1980/83.



      Yours faithfully,

GOLDMAN, SACHS & CO.

By:

Authorized Signatory

Agreed and Accepted By:

ROHM AND HAAS COMPANY



    By:

Name:

Title:



    By:

Name:

Title:

2

SCHEDULE A

SUPPLEMENTAL CONFIRMATION

     
To:
  Rohm and Haas Company
100 Independence Mall West
Philadelphia, PA 19106
From:
  Goldman, Sachs & Co.
Subject:
  Uncollared Accelerated Stock Buyback
Ref. No:
  [Insert Reference No.]
Date:
  [September 10th, 2007]

The purpose of this Supplemental Confirmation is to confirm the terms and
conditions of the Transaction entered into between Goldman, Sachs & Co.
(“GS&Co.”) and Rohm and Haas Company (“Counterparty”) (together, the
“Contracting Parties”) on the Trade Date specified below. This Supplemental
Confirmation is a binding contract between GS&Co. and Counterparty as of the
relevant Trade Date for the Transaction referenced below.

1. This Supplemental Confirmation supplements, forms part of, and is subject to
the Master Confirmation dated as of [September 10th, 2007] (the “Master
Confirmation”) between the Contracting Parties, as amended and supplemented from
time to time. All provisions contained in the Master Confirmation govern this
Supplemental Confirmation except as expressly modified below.

2. The terms of the Transaction to which this Supplemental Confirmation relates
are as follows:

     
Trade Date:
  [September 10th, 2007]
Forward Price Adjustment Amount:
  USD [2.0226]
Calculation Period Start Date:
  [September 11th, 2007]
Knock-out Level:
  USD[68.00] per Share
Maximum Knock-out Number:
  [40]
Scheduled Termination Date:
  [June 10th, 2008]
First Acceleration Date:
  [February 19th, 2008]
Prepayment Amount:
  USD [994,082,722.45]
Prepayment Date:
  [September 11th, 2007]
Counterparty Additional Payment Amount:
  USD [5,917,277.55]
Initial Shares:
  [16,189,716]
Initial Share Delivery Date:
  [September 11th, 2007]
Ordinary Dividend Amount:
  For November 7, 2007 and February 13, 2008, USD [0.37]
For May 14, 2008 [0.41]
Termination Price:
  USD[15.00] per Share
Additional Relevant Days:
  The [5] Exchange Business Days immediately following
the Calculation Period.

3. Counterparty represents and warrants to GS&Co. that neither it nor any
“affiliated purchaser” (as defined in Rule 10b-18 under the Exchange Act) has
made any purchases of blocks pursuant to the proviso in Rule 10b-18(b)(4) under
the Exchange Act during the four full calendar weeks immediately preceding the
Trade Date.

4. This Supplemental Confirmation may be executed in any number of counterparts,
all of which shall constitute one and the same instrument, and any party hereto
may execute this Supplemental Confirmation by signing and delivering one or more
counterparts.

3

Counterparty hereby agrees (a) to check this Supplemental Confirmation carefully
and immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by GS&Co.) correctly sets forth the terms of the agreement between
GS&Co. and Counterparty with respect to the Transaction to which this
Supplemental Confirmation relates, by manually signing this Supplemental
Confirmation or this page hereof as evidence of agreement to such terms and
providing the other information requested herein and immediately returning an
executed copy to Equity Derivatives Documentation Department, facsimile
No. 212-428-1980/83.

Yours sincerely,

GOLDMAN, SACHS & CO.

By:

Authorized Signatory

Agreed and Accepted By:

ROHM AND HAAS COMPANY



    By:

Name:

Title:



    By:

Name:

Title:





4



      ANNEX A

COUNTERPARTY SETTLEMENT PROVISIONS

1. The following Counterparty Settlement Provisions shall apply to the extent
indicated under the Master Confirmation:



      Settlement Currency: USD



      Settlement Method Election: Applicable; provided that (i) Section 7.1 of
the Equity Definitions is hereby amended by deleting the word “Physical” in the
sixth line thereof and replacing it with the words “Net Share” and (ii) the
Electing Party may make a settlement method election only if the Electing Party
represents and warrants to GS&Co. in writing on the date it notifies GS&Co. of
its election that, as of such date, the Electing Party is not aware of any
material non-public information concerning Counterparty or the Shares and is
electing the settlement method in good faith and not as part of a plan or scheme
to evade compliance with the federal securities laws.



      Electing Party: Counterparty



      Settlement Method



      Election Date: The earlier of (i) the Scheduled Termination Date and
(ii) the Accelerated Termination Date, as the case may be; provided that if a
Friendly Transaction Announcement occurs after the Settlement Date, the
Settlement Method Election Date for the Second Settlement shall be the date of
the Friendly Transaction Announcement.



      Default Settlement Method: Cash Settlement



      Forward Cash Settlement



      Amount: The Number of Shares to be Delivered multiplied by the Settlement
Price; provided that in the case of a Second Settlement occurring after an early
termination or cancellation of the relevant Transaction pursuant to Section 6 of
the Agreement or Article 12 of the Equity Definitions, the Forward Cash
Settlement Amount shall equal the lesser of (i) zero and (ii)(x) the Payment
Amount that would have been calculated for such early termination or
cancellation if clause (x)(b)(ii) in the definition of Number of Shares to be
Delivered had been replaced with “(b)(ii) the Prorated Forward Price Adjustment
Amount”, as determined by the Calculation Agent minus (y) the actual Payment
Amount calculated for such early termination or cancellation (in each case, with
an amount that would have been owed by Counterparty expressed as a negative
number for purposes of this calculation).



      Settlement Price: The average of the VWAP Prices for the Exchange Business
Days in the Settlement Valuation Period, subject to Valuation Disruption as
specified in the Master Confirmation.



      Settlement Valuation Period: A number of Scheduled Trading Days selected
by GS&Co. in its reasonable discretion, beginning on the Scheduled Trading Day
immediately following the Termination Date or, in the case of a Second
Settlement, the date of the Friendly Transaction Announcement.



      Cash Settlement: If Cash Settlement is applicable, then Buyer shall pay to
Seller the absolute value of the Forward Cash Settlement Amount on the Cash
Settlement Payment Date.



      Cash Settlement



      Payment Date: The date one Settlement Cycle following the last day of the
Settlement Valuation Period.



      Net Share Settlement



      Procedures: If Net Share Settlement is applicable, Net Share Settlement
shall be made in accordance with paragraphs 2 through 7 below.

2. Net Share Settlement shall be made by delivery on the Cash Settlement Payment
Date of a number of Shares satisfying the conditions set forth in paragraph 3
below (the “Registered Settlement Shares”), or a number of Shares not satisfying
such conditions (the “Unregistered Settlement Shares”), in either case with a
value equal to the absolute value of the Forward Cash Settlement Amount, with
such Shares’ value based on the value thereof to GS&Co. (which value shall, in
the case of Unregistered Settlement Shares, take into account a commercially
reasonable illiquidity discount), in each case as determined by the Calculation
Agent.

3. Counterparty may only deliver Registered Settlement Shares pursuant to
paragraph 2 above if:

(a) a registration statement covering public resale of the Registered Settlement
Shares by GS&Co. (the “Registration Statement”) shall have been filed with, and
declared effective by, the Securities and Exchange Commission under the
Securities Act on or prior to the date of delivery, and no stop order shall be
in effect with respect to the Registration Statement; a printed prospectus
relating to the Registered Settlement Shares (including any prospectus
supplement thereto, the “Prospectus”) shall have been delivered to GS&Co., in
such quantities as GS&Co. shall reasonably have requested, on or prior to the
date of delivery;

(b) the form and content of the Registration Statement and the Prospectus
(including, without limitation, any sections describing the plan of
distribution) shall be satisfactory to GS&Co.;

(c) as of or prior to the date of delivery, GS&Co. and its agents shall have
been afforded a reasonable opportunity to conduct a due diligence investigation
with respect to Counterparty customary in scope for underwritten offerings of
equity securities and the results of such investigation are satisfactory to
GS&Co., in its discretion; and

(d) as of the date of delivery, an agreement (the “Underwriting Agreement”)
shall have been entered into with GS&Co. in connection with the public resale of
the Registered Settlement Shares by GS&Co. substantially similar to underwriting
agreements customary for underwritten offerings of equity securities, in form
and substance satisfactory to GS&Co., which Underwriting Agreement shall
include, without limitation, provisions substantially similar to those contained
in such underwriting agreements relating to the indemnification of, and
contribution in connection with the liability of, GS&Co. and its affiliates.

4. If Counterparty delivers Unregistered Settlement Shares pursuant to paragraph
2 above:

(a) all Unregistered Settlement Shares shall be delivered to GS&Co. (or any
affiliate of GS&Co. designated by GS&Co.) pursuant to the exemption from the
registration requirements of the Securities Act provided by Section 4(2)
thereof;

(b) as of or prior to the date of delivery, GS&Co. and any potential purchaser
of any such shares from GS&Co. (or any affiliate of GS&Co. designated by GS&Co.)
identified by GS&Co. shall be afforded a commercially reasonable opportunity to
conduct a due diligence investigation with respect to Counterparty customary in
scope for private placements of equity securities (including, without
limitation, the right to have made available to them for inspection all
customary financial and other records, pertinent corporate documents and other
information reasonably requested by them); and

(c) as of the date of delivery, Counterparty shall enter into an agreement (a
“Private Placement Agreement”) with GS&Co. (or any affiliate of GS&Co.
designated by GS&Co.) in connection with the private placement of such shares by
Counterparty to GS&Co. (or any such affiliate) and the private resale of such
shares by GS&Co. (or any such affiliate), substantially similar to private
placement purchase agreements customary for private placements of equity
securities, in form and substance commercially reasonably satisfactory to
GS&Co., which Private Placement Agreement shall include, without limitation,
provisions substantially similar to those contained in such private placement
purchase agreements relating to the indemnification of, and contribution in
connection with the liability of, GS&Co. and its affiliates, and shall provide
for the payment by Counterparty of all fees and expenses in connection with such
resale, including all fees and expenses of counsel for GS&Co., and shall contain
representations, warranties and agreements of Counterparty reasonably necessary
or advisable to establish and maintain the availability of an exemption from the
registration requirements of the Securities Act for such resales.

5. GS&Co., itself or through an affiliate (the “Selling Agent”) or any
underwriter(s), will sell all, or such lesser portion as may be required
hereunder, of the Registered Settlement Shares or Unregistered Settlement Shares
and any Makewhole Shares (as defined below) (together, the “Settlement Shares”)
delivered by Counterparty to GS&Co. pursuant to paragraph 6 below commencing on
the Cash Settlement Payment Date and continuing until the date on which the
aggregate Net Proceeds (as such term is defined below) of such sales, as
determined by GS&Co., is equal to the absolute value of the Forward Cash
Settlement Amount (such date, the “Final Resale Date”). If the proceeds of any
sale(s) made by GS&Co., the Selling Agent or any underwriter(s), net of any fees
and commissions (including, without limitation, underwriting or placement fees)
customary for similar transactions under the circumstances at the time of the
offering, together with carrying charges and expenses incurred in connection
with the offer and sale of the Shares (including, but without limitation to, the
covering of any over-allotment or short position (syndicate or otherwise)) (the
“Net Proceeds”) exceed the absolute value of the Forward Cash Settlement Amount,
GS&Co. will refund, in U.S. Dollars, such excess to Counterparty on the date
that is three (3) Currency Business Days following the Final Resale Date, and,
if any portion of the Settlement Shares remains unsold, GS&Co. shall return to
Counterparty on that date such unsold Shares.

6. If the Calculation Agent determines that the Net Proceeds received from the
sale of the Registered Settlement Shares or Unregistered Settlement Shares or
any Makewhole Shares, if any, pursuant to this paragraph 6 are less than the
absolute value of the Forward Cash Settlement Amount (the amount in U.S. Dollars
by which the Net Proceeds are less than the absolute value of the Forward Cash
Settlement Amount being the “Shortfall” and the date on which such determination
is made, the “Deficiency Determination Date”), Counterparty shall on the
Exchange Business Day next succeeding the Deficiency Determination Date (the
“Makewhole Notice Date”) deliver to GS&Co., through the Agent, a notice of
Counterparty’s election that Counterparty shall either (i) pay an amount in cash
equal to the Shortfall on the day that is one (1) Currency Business Day after
the Makewhole Notice Date, or (ii) deliver additional Shares. If Counterparty
elects to deliver to GS&Co. additional Shares, then Counterparty shall deliver
additional Shares in compliance with the terms and conditions of paragraph 3 or
paragraph 4 above, as the case may be (the “Makewhole Shares”), on the first
Clearance System Business Day which is also an Exchange Business Day following
the Makewhole Notice Date in such number as the Calculation Agent reasonably
believes would have a market value on that Exchange Business Day equal to the
Shortfall. Such Makewhole Shares shall be sold by GS&Co. in accordance with the
provisions above; provided that if the sum of the Net Proceeds from the sale of
the originally delivered Shares and the Net Proceeds from the sale of any
Makewhole Shares is less than the absolute value of the Forward Cash Settlement
Amount then Counterparty shall, at its election, either make such cash payment
or deliver to GS&Co. further Makewhole Shares until such Shortfall has been
reduced to zero.

7. Notwithstanding the foregoing, in no event shall the aggregate number of
Settlement Shares and Makewhole Shares be greater than the Reserved Shares minus
the amount of any Shares actually delivered by Counterparty under any other
Transaction(s) under this Master Confirmation (the result of such calculation,
the “Capped Number”). Counterparty represents and warrants (which shall be
deemed to be repeated on each day that a Transaction is outstanding) that the
Capped Number is equal to or less than the number of Shares determined according
to the following formula:

A – B



      Where A = the number of authorized but unissued shares of the Counterparty
that are not reserved for future issuance on the date of the determination of
the Capped Number; and

B = the maximum number of Shares required to be delivered to third parties if
Counterparty elected Net Share Settlement of all transactions in the Shares
(other than Transactions in the Shares under this Master Confirmation) with all
third parties that are then currently outstanding and unexercised.

“Reserved Shares” means initially, 17 million Shares. The Reserved Shares may be
increased or decreased in a Supplemental Confirmation.

5